     Case 2:21-cv-01075-APG-EJY Document 3 Filed 06/11/21 Page 1 of 3



 1                                UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3    ANGELO FERGUSON,                                          Case No. 2:21-cv-01075-APG-EJY

 4                   Plaintiff,

 5           v.                                                               ORDER

 6    H.D.S.P.,

 7                   Defendant.

 8

 9   I.     DISCUSSION

10          On June 7, 2021, Plaintiff, an inmate in the custody of the Nevada Department of Corrections

11   (“NDOC”), submitted a Notice of Motion and Motion (ECF Nos. 1-1, 1-2). Plaintiff has not

12   submitted a complaint or a fully complete application to proceed in forma pauperis.

13          Under Federal Rule of Civil Procedure 3, “[a] civil action is commenced by filing a complaint

14   with the court.” Fed. R. Civ. P. 3. As such, the Court grants Plaintiff until August 9, 2021 to submit

15   a complaint to this Court.

16          Under 28 U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, an inmate seeking to begin a civil

17   action in this Court may apply to proceed in forma pauperis in order to file the civil action without

18   prepaying the full $402 filing fee. To apply for in forma pauperis status, the inmate must submit all

19   three of the following documents to the Court:

20          (1) a completed Application to Proceed in Forma Pauperis for Inmate, on this Court’s

21          approved form (i.e. pages 1 through 3 with the inmate’s two signatures on page 3),

22          (2) a Financial Certificate properly signed by both the inmate and a prison or jail official

23          (i.e. page 4 of this Court’s approved form), and

24          (3) a copy of the inmate’s prison or jail trust fund account statement for the previous

25          six-month period.

26          The Court will grant Plaintiff a one-time extension to file a complaint and a fully complete

27   application to proceed in forma pauperis containing all three of the required documents. Plaintiff

28
     Case 2:21-cv-01075-APG-EJY Document 3 Filed 06/11/21 Page 2 of 3




 1   shall file a complaint and a fully complete application to proceed in forma pauperis on or before

 2   August 9, 2021. Absent unusual circumstances, the Court will not grant any further extensions of

 3   time. If Plaintiff is unable to file a complaint and a fully complete application to proceed in forma

 4   pauperis with all three required documents on or before August 9, 2021, this case will be subject to

 5   dismissal without prejudice for Plaintiff to file a new case with the Court when Plaintiff is able to

 6   file a complaint and acquire all three of the documents needed to file a fully complete application to

 7   proceed in forma pauperis.

 8          A dismissal without prejudice means Plaintiff does not give up the right to refile the case

 9   with the Court, under a new case number, when Plaintiff is able to file a complaint and has all three

10   documents needed to submit with an application to proceed in forma pauperis. Alternatively,

11   Plaintiff may choose not to file an application to proceed in forma pauperis and instead pay the full

12   filing fee of $402 on or before August 9, 2021 to proceed with this case.

13   II.    CONCLUSION

14          For the foregoing reasons, IT IS HEREBY ORDERED that Plaintiff shall submit a complaint

15   to this Court on or before August 9, 2021.

16          IT IS FURTHER ORDERED that the Clerk of the Court shall send to Plaintiff the approved

17   form for filing a 42 U.S.C. § 1983 complaint and instructions for the same. The Clerk of the Court

18   shall also send Plaintiff a copy of his Notice of Motion and Motion. (ECF Nos. 1-1, 1-2).

19          IT IS FURTHER ORDERED that the Clerk of the Court shall send Plaintiff the approved

20   form application to proceed in forma pauperis by an inmate, as well as the document entitled

21   information and instructions for filing an in forma pauperis application.

22          IT IS FURTHER ORDERED that on or before August 9, 2021, Plaintiff shall either pay the

23   full $402 filing fee for a civil action (which includes the $350 filing fee and the $52 administrative

24   fee) or file with the Court:

25          (1) a completed Application to Proceed in Forma Pauperis for Inmate on this Court’s

26          approved form (i.e. pages 1 through 3 of the form with the inmate’s two signatures on page

27          3),

28
                                                     -2-
     Case 2:21-cv-01075-APG-EJY Document 3 Filed 06/11/21 Page 3 of 3




 1          (2) a Financial Certificate properly signed by both the inmate and a prison or jail official

 2          (i.e. page 4 of this Court’s approved form), and

 3          (3) a copy of the inmate’s prison or jail trust fund account statement for the previous

 4          six-month period.

 5          IT IS FURTHER ORDERED that, if Plaintiff does not file a complaint and a fully complete

 6   application to proceed in forma pauperis with all three documents or pay the full $402 filing fee for

 7   a civil action on or before August 9, 2021, this case will be subject to dismissal without prejudice

 8   for Plaintiff to refile the case with the Court, under a new case number, when Plaintiff is able to file

 9   a complaint and has all three documents needed to file a complete application to proceed in forma

10   pauperis or pays the full $402 filing fee.

11          DATED this 11th day of June, 2021.

12
                                                    ____________________________________
13                                                  ELAYNA J. YOUCHAH
                                                    UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18
19

20

21   .
22

23

24

25

26

27

28
                                                     -3-
